Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 5, in ll. 3 “segments or memory” should be “segments of memory”.

As per claim 13, it is objected to using the same rationale as for claim 5.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 5-9 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (data storage, processor, machine-readable storage medium, and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The limitation recited in ll. 3-4 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. determining), insignificant extra-solution activity (e.g. transmitting), and non-functional descriptive language (e.g. defining the identified resources, first contact list, second resource manager, first set and second set of resources, policy). Therefore, the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claims 10-16, they have similar limitations as claims 2-8 and are therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gargya et al. (US 2005/0081208) (hereinafter Gargya).

As per claim 1, Gargya teaches a method for allocating resources to applications in a distributed datacenter based on generated contact lists, the method comprises: 
	receiving, by a first resource manager, a placement request, which identifies resources needed for execution of an application (fig. 2, block 200 and [0045] receiving by a scheduler a job having OS, memory, software, and scheduling policy requirements for execution); 
	determining a policy associated with the application (fig. 2, block 200 and [0042] determine scheduling policy requirement for the job); 
	generating a first contact list for the first resource manager based on the determined policy for the application ([0042] and [0045] generating a list of resources that match the job scheduling policy requirements); and 
	searching resources in the distributed datacenter, based on the first contact list, to attempt to meet the identified resources of the placement request ([0043] and [0046] determine one or more of the resources from the generated list to meet the job resource requirements).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gargya and Miraftabzadeh et al. (US 2017/0357532) (hereinafter Mira).

As per claim 2, Mira teaches wherein the identified resources are associated with execution of the application in the distributed datacenter to meet one or more requirements of a service level agreement ([0028] select resources based on meeting constraints in a SLA).

Mira and Gargya are both concerned with resource management within a computing system. Gargya teaches matching resources with job resource requirements while Mira teaches selecting resources based on meeting constraints in a SLA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gargya in view of Mira because it would provide a way for jobs to be scheduled by optimizing scheduling of resources in a multi-cloud environment by ranking resources that best meet the needs of a task to be executed.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 8, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gargya and Combs et al. (US 6,766,348) (hereinafter Combs).

As per claim 3, Combs teaches determining, by the first resource manager, whether a first set of resources monitored by the first resource manager can fulfill the placement request, wherein the generation of the first contact list is performed in response to determining that the placement request cannot be fulfilled by the first set of resources monitored by the first resource manager (col. 16, ll. 1-43 receive a resource request and determine whether or not the request can be fulfilled, and if the request cannot be fulfilled then form a resource list of other resources that can fulfill the request).

Combs and Gargya are both concerned with resource management within a computing system. Gargya teaches matching resources with job resource requirements while Combs teaches formulating a list of resources that can fulfill a resource request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gargya in view of Combs because it would provide for a resource allocator handling method supporting an efficient load balancing mechanism that allocates resources to users on the basis of similar domain and greatest remaining capacity which would achieve an even distribution and utilization of the resources.

As per claim 8, Combs teaches transmitting a placement sub-request to the second resource manager; determining by the second resource manager whether the second set of resources can meet the placement sub-request; generating a second contact list for the second resource manager based on the determined policy for the application, wherein the generation of the second contact list is performed in response to determining that the placement sub-request cannot be fulfilled by the second set of resources monitored by the second resource manager; and searching resources in the distributed datacenter, based on the second contact list, to attempt to meet the placement sub-request (col. 16, ll. 1-43 receive a resource request and determine whether or not the request can be fulfilled, and if the request cannot be fulfilled then form a resource list of other resources that can fulfill the request, and repeat the above process at least one additional time if the resource request still cannot be fulfilled).

Combs and Gargya are both concerned with resource management within a computing system. Gargya teaches matching resources with job resource requirements while Combs teaches formulating a list of resources that can fulfill a resource request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gargya in view of Combs because it would provide for a resource allocator handling method supporting an efficient load balancing mechanism that allocates resources to users on the basis of similar domain and greatest remaining capacity which would achieve an even distribution and utilization of the resources.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gargya and Mao et al. (US 2007/0033282) (hereinafter Mao).

As per claim 4, Mao teaches wherein the first contact list identifies a plurality of resource managers, including a second resource manager, from a set of resource managers ([0012] choose a list of resource managers), wherein the second resource manager monitors a second set of resources ([0213] resource manager monitors configuration, status, and resource availability of multiple resource servers).

Mao and Gargya are both concerned with resource management within a computing system. Gargya teaches matching resources with job resource requirements while Mao teaches resource managers for monitoring and managing a plurality of resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gargya in view of Mao because it would provide for a resource manager redirector for the selection of the resource managers which would solve the problems and challenges associated with resource manager selection while providing many advantages over the legacy centralized resource allocation model in scalability, flexibility, and resource sharing among multiple services, thus potentially lowering both capital and operational costs, as well as potentially increase the efficiency of the overall system.

As per claim 5, Mao teaches wherein the first set of resources and the second set of resources each includes one or more servers, one or more racks of servers, one or more processors, or one or more segments or memory ([0213]).

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gargya and Chan et al. (US 2014/0289417) (hereinafter Chan).

As per claim 6, Chan teaches wherein the policy of the application indicates which resource managers from the set of resource managers to include in the first contact list ([0040] dynamically add or remove resource providers from the list based on numerous different factors).

Chan and Gargya are both concerned with resource management within a computing system. Gargya teaches matching resources with job resource requirements while Chan teaches modifying resource provider lists based on different factors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gargya in view of Chan because it would improve a user’s experience by securing external resources and by providing a resource-sharing platform to discover resources in multiple computing devices associated with the user, compare the resources, and utilize the resources while minimizing detrimental impact on the multiple computing devices and maximizing user experience for that user by coordinating the resources of an entire network of computing devices associated with the user.

As per claim 7, Chan teaches wherein the policy of the application indicates to select above a first threshold number of resource managers for the first contact list, to select below a second threshold number of resource managers for the first contact list, to select resource managers to include in the first contact list that monitor a specified type of resource, or to exclude a specified resource manager from the first contact list ([0040] dynamically add or remove resource providers from the list based on numerous different factors).

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Masui et al. (US 4,727,487) in at least fig. 4 and col. 4, ll. 23-58 disclose searching for available resources to meet a resource request demand and if no resources are available then searching for alternative resources.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 1, 2022